STATE OF NORTH CAROLINA IN THE GENERAL COURT OF JUSTICE

se) a SUPERIOR COURT DIVISION
COUNTY OF MECKLENBURG i CIVIL ACTION NO: 19-CVS-12904
XPO LOGISTICS, INC., mig nt -Aly
Plaintiff,.... phan
i AFFIDAVIT OF JAMES J. BYRNE
JESSICA NORTHROP,
Defendant.

 

 

James J. Byrne, being first duly sworn, deposed and says:

1. Iam an adult citizen and resident of New Hampshire, and I make this Affidavit in support
of the Motion for Preliminary Injunction filed by XPO Logistics, Inc. (“XPO”). The statements I
have made in this affidavit are based on my own knowledge and information set forth in public
sources.

2. Iam employed by XPO as District Network Senior Manager. My job responsibilities in
this position include overseeing the financial, budgeting, sales and operational aspects of XPO’s
LTL business for the district known as the “Boston district.” This district covers seven states. The
Syracuse, New York facility that Ms. Northrop previously managed for XPO was located within the
Boston district.

3. As described in XPO’s Verified Complaint, in her role as Service Center Manager, Ms.
Northrop was responsible for the operational and financial performance of the Syracuse facility.
These responsibilities included implementing new strategies and initiatives, managing programs and
process improvements to ensure continued business growth and long-term relationships with

customers and accountability for overall facility performance.

Case 3:19-cv-00348-MOC-DSC Document5 Filed 07/24/19 Page 1 of 4
4. XPO also trains its Service Center Managers to identify opportunities to expand business
with customers who may have needs for additional transportation solutions, such as brokerage,
“expedite” or “last mile.” XPO’s Facility Managers are responsible for promoting XPO’s business
strategy of providing customers with integrated transportation and logistics services according to
their needs. Accordingly, by virtue of her role as Facility Manager, Ms. Northrop had exposure to
XPO’s pricing and potential business opportunities across XPO’s range of transportation and
logistics solutions.

5. After filing this action, XPO learned that Saia LTL, XPO’s direct competitor, had
changed Ms. Northrop’s position from Terminal Manager at its new Syracuse, New York terminal to
“Special Projects Manager” at its newly-opened Newburgh, New York facility. I understand that the
Newburgh facility is Saia’s headquarters for the district.

6. I also understand that Ms. Northrop advised XPO’s counsel that her duties in the
“Projects Manager” role would be to address “operational issues” at the Newburgh facility and other
Saia facilities. Particularly in light of the confidential materials she took from XPO involving
XPO’s proprietary management and operational processes, Ms. Northrop’s role in assisting the
operations at multiple facilities would allow her to utilize XPO’s information to improperly compete
with XPO. XPO’s management and operational processes and analytics for its LTL facilities
provide it with a competitive advantage and using such information would provide a competitor with
an unfair benefit.

7. Saia’s Newburgh facility, like its Syracuse facility, is in the same district as XPO’s
Syracuse facility and competes directly with XPO for business. As described in XPO’s Verified
Complaint, Ms. Northrop’s access to XPO’s Confidential Information—including the type of

information she unlawfully took from XPO after accepting her job at Saia—trelating to other

Case 3:19-cv-00348-MOC-DSC Document5 Filed 07/24/19 Page 2 of 4
facilities in her district as well as XPO’s entire LTL business would provide a competitor such as
Saia with an with an unfair advantage. Because this information is applicable to any LTL terminal,

it can be used anywhere an LTL facility is competing within XPO’s LTL network.

rh
This 7 day of July, 2019.

Sworn to and subscribed
before me, this {” day of
July, 2019.

   

 

My commission expires:

 

(Official Seal)

R
THERESA L. PROCTO
Notary Public, State of New York

No. 01PR6345779
Qualified in Oswego County 22
Commission Expires August 1,

Case 3:19-cv-00348-MOC-DSC Document5 Filed 07/24/19 Page 3 of 4
CERTIFICATE OF SERVICE

[ hereby certify that the foregoing has been served upon all counsel of record by email
and first-class mail, postage prepaid as follows:

Craig L. Leis (craig@gibbonsleis.com)
Gibbons Leis PLLC

14045 Ballantyne Corporate Place, Suite 325
Charlotte, NC 28277

 

Wa
This 18 day of July, 2019. —~ | we if
L Aux ceil, % Mn
Douglas M. Jarrell }
4

Case 3:19-cv-00348-MOC-DSC Document5 Filed 07/24/19 Page 4 of 4
